William O. Douglas: Number 70-54, Victory Carriers Incorporate versus Law. Mr. Reeves.
W. Boyd Reeves: Mr. Justice Douglas, may it please the Court. The issue presented in this case is whether a vessel of warranty of seaworthiness extends to a forklift machine which is operated explicitly upon the dock by an operator who does go aboard the vessel and who is injured by reason of some defect or fault in the lift machine as opposed to any part of the vessel, its gear or personnel causing the accident. The facts of this case are not in serious dispute and are relatively simple. The respondent Bill Law who was an employee, a petitioner, Gulf Stevedore Corporation, was operating a forklift machine on the dock moving a cargo of airplane landing match from the dockside storage point to a point approximately –- to a point along side the vessel where he would put them down and they would subsequently be loaded on board the vessel. When Mr. Law was approximately 50 feet away from the vessel on the dock, the overhead protection rack or as the longshoreman commonly referred to it as the headache rack became loose and struck him on the back of his head. Now, there is no question but none of the vessel’s gear or its equipment or cargo caused the rack become loose. It fell because of some defect within the rack. However, the District Court did not consider whether it was defective or not to be determitive or material to the question presented because after Mr. Law’s deposition was taken, all parties moved for summary judgment in their flavor. The vessel and stevedore that was impleaded by the vessel and also the plaintiff, longshoreman himself. The District Court granted the summary judgment motion of the vessel and of the stevedore and denied the motion of plaintiff. And on appeal, the Fifth Circuit Court of Appeal reversed and held that Mr. Law was in the service of the vessel that the lift machine was in fact in appurtenance of the vessel although it was not used on the vessel. And that Mr. Law was therefore entitled to the warranty of seaworthiness. Now, the Appellate Court made no consideration of the extension of Admiralty Jurisdiction Act and as the respondent has pointed out in this brief, this issue was not raised in the Court of Appeals until the time of oral argument and then again after the ruling in the petition for a rehearing which was denied by the Lower Court. One of the reasons it was not raised was because of some question as to exactly what the extension of Admiralty Jurisdiction Act meant. The -- after briefs were filed in this case in the Fifth Circuit and before the Court’s opinion came out, this Court decided Nacirema Operating Company versus Johnson which admittedly was concerned with the question of whether the Longshoremen and Harbor Workers' Act extended to an injury which occurred on the dock. There the Court discussed the Extension Act and said that there is much to be said but a uniform treatment of longshoreman injured while loading or unloading the ship. But even construing the Extension Act to amend the Longshoreman’s Act would not affect this result since the longshoreman injured on the pier by pier-based equipment would still remain outside the Act. Now, in Gutierrez versus Waterman, this Court also considered the Extension Act and concluded there that there was maritime jurisdiction under the act when the ship owner committed a tort while the ship was being unloaded and the impact of that tort was still ashore, at the time and place not remote from the Act. If the Court will remember, Gutierrez involved defective containers, their bean bags was permitted, beans to be spilled out onto the dock as they were being discharged. The Court concluded that the act of the vessel was its defective cargo containers and this was felt ashore and caused the injury. That case is understandable, but in our case, the vessel played no part in the plaintiff’s injury as he was injured solely on the dock by this shore-based equipment which never went aboard the vessel. Now, there is one question and I will get into this as part of the other argument as to -- if in fact the lift machine became an appurtenance of the vessel, if in fact it was defective, then would it not come on to the Extension Act. I submit to the Court that this lift machine never became an appurtenance of this vessel or severally there is a -- well, let me back up just for minute because the Fifth Circuit said that the lift machine became an appurtenance of the vessel relying on this Court’s decisions of Alaska Steamship Company versus Petterson. Whereas where this Court held that when the stevedore brings equipment aboard the vessel to be used in the discharging, the loading operation, it becomes an integral part of the ship’s equipment and if it is defective then the vessel was responsible for it. Alright, subsequent Lower Court decisions, the Deffes versus Federal Barge Lines case out of the Fifth Circuit held that a marine leg that was shore based and ran into a barge, if it was defective, then that made the barge defective. The Ninth Circuit in Huff versus Matson, the Third Circuit in Spann versus Lauritzen has held similarly. But in all of those cases, there was involved gantries or conveyors or (Inaudible) or something that connected the vessel with the shore-based equipment. In our case, there was nothing to connect the lift machine with the vessel.
Thurgood Marshall: It was because that lift machine, the forklift went up the ramp onto that, would your argument be different?
W. Boyd Reeves: Yes, it would have to be, Mr. Justice Marshall, I believe that --
Thurgood Marshall: Even though the accident occurs on the pier?
W. Boyd Reeves: No sir. I believe that is the lift machine ran up onto the vessel.
Thurgood Marshall: Well, the lift machine has been going all morning up to land on the vessel and 2 o’clock in the afternoon has been root to the vessel that have accident.
W. Boyd Reeves: On the shore.
Thurgood Marshall: On the water.
W. Boyd Reeves: On the water.
Thurgood Marshall: Would your argument be different?
W. Boyd Reeves: Yes, I think that it would be different, and I think that it would be different because first off, I do not think the lift machine was -- ever became aboard of this vessel. That there is a split of authority between the Circuit Courts, between, I believe it is the Second and Sixth Circuits have held that this type of equipment was never intended to be on the vessel and other courts have said no, this is to find a line. That it is included and that you cannot escape the responsibility because you choose to use a more dignified or improved type of equipment.
Potter Stewart: The District Court, as I understand in this case verbalize disposition a little bit differently from the way you are, is it not? Did he not say the plaintiff was not engaged in loading the vessel.
W. Boyd Reeves: I am coming to that (Voice Overlap)
Potter Stewart: Therefore it was not within the scope of protection.
W. Boyd Reeves: Yes sir. I am coming --
Potter Stewart: (Inaudible) within this time.
W. Boyd Reeves: Yes sir, Mr. Justice Stewart. I am coming to that thought of my argument, I have categorically argued it down to the shore-based equipment and whether or not the individual was in the service of the ship.
Potter Stewart: Very good.
W. Boyd Reeves: The Fifth Circuit reached -- had to reach both of these conclusions. And we submit that in both respects it was wrong with regards to both the shore-based equipment and as to the individual being in the service of the vessel. If, before I get to respond to your question Mr. Justice Stewart, if this lift machine which never went aboard this vessel as hailed to be an appurtenance of the vessel, we respectfully submit that any equipment or means of conveyance that is bringing cargo to a vessel or subsequent loading will be held to be within the warranty of seaworthiness, the hypothetical fears, they were expressed in Gutierrez, come closer and closer to reality. There is a very recent case out of the Eastern District Pennsylvania, which I have cited in supplemental brief of the McNeil versus the A/S Havtor, I believe, to show just how far this doctrine now goes. In that case, the forklift driver was working exclusively in a warehouse. He would pick up palettes and set them in another position in the warehouse and from there other longshoreman would come in with a lift machine, stick it up, take it out along aside the ship. He was injured when he ran over some undetermined defect on the warehouse floor which caused the steering wheel not to spin and hit his ribs. The Court said that he was in service of the ship but the forklift machine that was used entirely within the warehouse was an appurtenance of the vessel and relying on this case, held and also the Fifth Circuit case of Chagois versus Lykes Bros. held that he was within the warranty and extended to them the warrant.
Speaker: Now this act in that -- it was not within the Longshoreman Act, was that?
W. Boyd Reeves: No sir.
Speaker: Does Longshoreman’s Act only cover the accident on the pier?
W. Boyd Reeves: Yes sir. Under the national --
Speaker: (Inaudible)
W. Boyd Reeves: Yes sir.
Speaker: And so, does the State Workmen's Compensation Act is, is it applied to it?
W. Boyd Reeves: The State Workmen's Compensation Act did apply. Yes.
Speaker: And the question is whether -- and it cannot be assumed that is the case, is does it, not a seaman, does it?
W. Boyd Reeves: Yes sir.
Speaker: And though there -- the question of seaworthiness, sick liability, replacing or just compensation ro supplemental --
W. Boyd Reeves: Well, the question is, can he sue this vessel upon seaworthiness?
Speaker: Yes. And it would be the standard for unseaworthiness?
W. Boyd Reeves: Yes.
Speaker: And the recovery was -- basically recovery would not be limited to Workmen's Compensation amount.
W. Boyd Reeves: That is correct, yes.
Speaker: And then there would be a warranty over it.
W. Boyd Reeves: You mean the indemnity action over him, yes, well it is quite --
Speaker: If there was a breach of it.
W. Boyd Reeves: If they would breach, but if, as a practical matter on the facts of this case, if it please the Court, the stevedore really has no alternative, but because here is his lift machine, it is his lift machine on the dock, if it is defective, certainly nothing can be attributed to the ship.
Speaker: If the vessel does not really get in here at all, except there is nominal defendant or out of whom the -- hang the liability of unseaworthiness.
W. Boyd Reeves: The conduit after which the (Voice Overlap)
Speaker: The conduit to which this man sues, he do not employ him. And get to recover from his own and not from other.
W. Boyd Reeves: Yes.
Speaker: The same way as in the area where the Longshoreman's Act applies.
W. Boyd Reeves: Yes.
Speaker: Have he had a statements if compensation?
W. Boyd Reeves: He has been. Has he been paid?
Speaker: Yes, has he got an award?
W. Boyd Reeves: There has been no award, but he has been paid.
Speaker: Oh! On workmen's compensation on the Alabama State Compensation Act.
W. Boyd Reeves: But now as the Court can see under the decision of Victory Law, of Victory Carriers versus Bill Law, the vessel assumes a passive secondary role in extending this seaworthiness warranty. Conceivably a vessel not even yet at the dock could be held unseaworthy, if these men are out moving the cargo in preparation for the loading of the vessel or if the vessel has already left and they are still moving the cargo from the dock into the warehouse. The Court has simply pushed the vessel aside and really in this case, I respectfully submit the vessel’s only association with this accident was the fact that she lay along side the pier. Now, there is the one other question of was Mr. Law in the service of the ship? I respectfully submit there is no justification for extending the strict and rigid standard of seaworthiness to persons similarly situated as respondent Mr. Law in this case. The Appellate Court found that he was intimately involved in loading process and was subjected to the perils and the households of the sea. In Mahnich versus Southern Steamship Company, this Court said the justification for the rigid standard of seaworthiness as to a seaman, let us say, through blue going to a sea seaman, he subject to the rigorous discipline of the sea and all the conditions of this service constrain him to accept without critical examination and without protest working conditions and appliances as commanded by his superior officers. This was the reason given for, or the justification for setting a strict, rigid standard of unseaworthiness. And Sieracki, where the seaworthiness warranty was given to the longshoreman who was aboard, loading and unloading. The Court said that loading and unloading was within the perils and hazards to which a seaman works for. But here, this respondent in driving this forklift truck on the dock was no more subjected to the perils and hazards of the sea than any forklift operator in any warehouse in the United States. Is he just happened to be one step closer to the movement of this cargo, he would move it one point where it would be set down and subsequently loaded aboard the vessel. Those individuals who are operating forklift machines in other locations, in other warehouses have certainly not been extended any shield of protection similar to the shield given to longshoreman on board vessels or to seaman who are subjected to the hazards and perils of the sea. Now, we do not contend that Mr. Law was not performing some service for this vessel. But he was performing normal service for this vessel than enumerable other people, would perform to prepare a vessel for her voyage. I believe this is what the District Court said. And also the District Court said that somewhere there had to be a beginning to this loading process and somewhere there had to be an ending.
William O. Douglas: We will continue in the morning.
W. Boyd Reeves: Thank you Mr. Justice Douglas.